PER CURIAM.
The final summary judgment under review is affirmed because, in our view, (a) *253the record in this cause conclusively establishes, without genuine issue of material fact, the defendant Capital Bank of Miami’s affirmative defenses as pled herein, and (b) the establishment of these affirmative defenses entitled the defendant Capital Bank of Miami to judgment as a matter of law. Landers v. Milton, 370 So.2d 368, 370 (Fla.1979); Connell v. Sledge, 306 So.2d 194, 196 (Fla. 1st DCA 1975), cert. dismissed, 336 So.2d 105 (Fla.1976).
Affirmed.